


Exhibit 10.14

SETTLEMENT AGREEMENT

This Settlement Agreement (“Agreement”) is effective as of the latest date set
out on the signature page hereof (the “Effective Date”), among Andrea
Electronics Corporation, a New York corporation having a place of business at
620 Johnson Ave., Suite 1B, Bohemia, New York 11716 (“Andrea”); and Acer Inc., a
Taiwan corporation having a place of business at 8F, 88, Sec. 1, Xintai 5th Rd.,
Xizhi, New Taipei City 221, Taiwan R.O.C. and Acer America Corporation, a
California corporation having a place of business at 333 West San Carlos Street,
Suite 1500, San Jose, CA 95110 (together “Acer”) (Andrea and Acer may each be
referred to as a “Party” or collectively be referred to as the “Parties”).

RECITALS

WHEREAS, the Parties wish to resolve the litigations titled Andrea Electronics
Corporation v. Acer Inc. and Acer America Corporation, Civ. Action No.
2:15-cv-04488 and Andrea Electronics Corporation v. Acer Inc. and Acer America
Corporation, Civ. Action No. 2:15-cv-00210, both pending in the Eastern District
of New York (the “New York Cases”), as well as International Trade Commission
Investigation No. 337-TA-949 titled Certain Audio Processing Hardware and
Software and Products Containing the Same, Inv. No. 337-TA-949 (the “ITC
Investigation”) (collectively, the “Litigations”); and

WHEREAS, Andrea has granted Acer Inc. and its Subsidiaries a license to the
Asserted Patents, the License Agreement being attached hereto as Confidential
Exhibit A.

In consideration of the mutual promises and covenants herein contained, Andrea
and Acer agree as follows:

AGREEMENT

SECTION 1: DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
which shall include both singular and plural forms in context. Additional terms
may be defined elsewhere in this Agreement.

1.1. “Asserted Patents” means all patents asserted by Andrea in the Litigations,
namely, the following U.S. Patents: 5,825,898; 6,049,607; 6,363,345; 6,483,923;
and 6,377,637.

1.2. “Control” (including its correlative meanings, “Controlled” and
“Controlling”) means the power to direct or cause the direction of the
management and policies of an Entity whether through ownership of voting
securities, by contract or otherwise; it being understood and agreed that with
respect to a corporation, limited liability company, partnership, and similar
structures, “Control” shall also require (a) ownership of more than fifty
percent (50%) of the voting stock, limited liability interest, partnership
interest, or other voting interest (or equivalent interest), in any such
corporation, limited liability company, or partnership, or (b) in any country
where it is not permitted by law to own more than fifty percent (50%) of the
voting stock, limited liability interest, partnership interest, or other voting
interest (or equivalent interest) in a local corporation, limited liability
company, or partnership, ownership of the maximum legally allowed ownership
interest of the voting stock, limited liability interest, partnership interest,
or other voting interest (or equivalent interest) of the local corporation,
limited liability company, or partnership.

--------------------------------------------------------------------------------




1.3. “Entity” means a natural person, corporation, association, joint venture,
partnership, company, limited liability company or other legal entity recognized
in any jurisdiction in the world.

1.4. “License Agreement” shall mean the License Agreement between Andrea and
Acer, attached as Exhibit A.

1.5. “Subsidiary” shall mean any Entity directly or indirectly Controlled by a
Party, as of the Effective Date.

SECTION 2: DISMISSALS

2.1. Dismissals. Subject to the terms and conditions herein the Parties shall
file the following:

a. Andrea and Acer shall file a motion to terminate the ITC Investigation
substantially in the form set forth in Exhibit B within ten (10) days of the
Effective Date.                  b. Within five (5) court days of the receipt of
payment by Andrea as set forth in Section 3.1 of the License Agreement, the
Parties shall file stipulations of dismissal with prejudice regarding all claims
and counterclaims asserted against each other in the New York Cases
substantially in the form set forth in Exhibit C.

2.2. Releases. Andrea and its Subsidiaries and Acer and its Subsidiaries hereby
release all claims, counterclaims and/or defenses relating to the Asserted
Patents that were brought or could have been brought in the New York Cases as of
the Effective Date.

2.3. No Costs. The Parties agree that this Agreement is intended solely as a
compromise between the Parties and without any acknowledgment of liability,
fault, or damages. The Parties acknowledge and agree that each Party shall bear
its own attorneys’ fees, court costs, expenses, and any other related costs and
expenses that they have incurred in connection with any and all claims
previously filed against each other. The Parties also agree that they shall bear
their own costs and attorneys’ fees relating to or arising from the negotiation
and performance of this Agreement.

--------------------------------------------------------------------------------




SECTION 3
MISCELLANEOUS

3.1. Term. The rights granted under this Agreement, if any, shall commence upon
the Effective Date.

3.2. No Other Obligations. Neither Party shall have any other responsibilities
or obligations in connection with actions to enforce or defend the Asserted
Patents.

3.3. Binding on Successors. This Agreement shall be binding upon and inure to
the benefit of the Parties, successors and assignees. Notwithstanding the
preceding, it is understood that no assignment will release either Party or
their Subsidiaries from any of their obligations hereunder.

SECTION 4
NOTICE

4.1. Written Notices. Any notices under this Agreement shall be in writing and
delivered by facsimile transmission, electronic mail, overnight express mail or
express courier service to such Party at the address given below, or such other
address as provided by a Party by written notice in accordance with this
Section, and shall be effective on receipt. Notwithstanding the foregoing,
notices and other communications sent by facsimile transmission or electronic
mail shall be effective upon the sender’s receipt of an acknowledgement from the
intended recipient. This paragraph in no way constitutes waiver of service of
process in any litigation between the parties.

--------------------------------------------------------------------------------




      For Andrea:            Andrea Electronics Corporation 620 Johnson Ave.,
Suite 1B Bohemia, New York 11716   For Acer: Acer America Corporation 333 West
San Carlos Street, Suite 1500 San Jose, CA 95110 Attention: Legal Department    
and     Acer Incorporated 8F, 88, Sec. 1, Xintai 5th Rd. Xizhi, New Taipei City
221, Taiwan R.O.C. Attention: Legal Division, General Counsel


SECTION 5
GOVERNING LAW AND JURISDICTION

5.1. Governing Law. The Parties agree that this Agreement shall be considered to
have been made in, and construed and interpreted in accordance with the
substantive laws of the State of New York, without regard to its conflict of
laws principles.

5.2. Jurisdiction. The Parties hereby submit to, and waive any venue objections
against, the sole and exclusive jurisdiction of the state and federal courts
located in the State of New York.

SECTION 6
WARRANTIES; COVENANTS; LIMITATION OF LIABILITY

6.1. Limited Warranty. Each Party represents and warrants that it has the full
authority to enter into and fully perform this Agreement; and that this
Agreement is valid and binding and enforceable in accordance with its terms.

SECTION 7
CONFIDENTIALITY

7.1. Duty to Maintain Confidentiality. Either Party may publicly disclose this
Agreement, except that the License Agreement, Exhibit A, may only be disclosed
in accordance with the Confidentiality obligations contained therein.

SECTION 8
MISCELLANEOUS

8.1. Counterparts. This Agreement may be executed in counterparts in the English
language and each executed document shall be deemed an original thereof.

8.2. Entire Agreement; Construction. This Agreement constitutes the entire
agreement between the Parties concerning the subject matter hereof and
supersedes all written and oral prior agreements and understandings with respect
thereto.

--------------------------------------------------------------------------------




8.3. Modification. No variation or modification of the terms of this Agreement
or any waiver of any of the terms or provisions hereof shall be valid unless in
writing and signed by an authorized representative of each of the Parties.

8.4. Severability; Interpretation. This Agreement is subject to the
restrictions, limitations, terms and conditions of all applicable governmental
regulations, approvals and clearances. If any term or provision of this
Agreement is held invalid, illegal or unenforceable in any respect for any
reason, that invalidity, illegality or unenforceability shall not affect any
other term or provision hereof, and this Agreement shall be interpreted and
construed as if such term or provision, to the extent the same shall have been
held to be invalid, illegal or unenforceable, had never been contained herein,
and instead had been included in such manner as to lawfully effectuate the
intent of such term or provision. The Parties acknowledge that each Party was
represented by legal counsel in connection with this Agreement and that each of
them and its counsel have reviewed this Agreement, and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any applicable amendments or any exhibits.

8.5. Waiver. Failure by either Party to enforce any rights under this Agreement
for any length of time shall not be construed as a waiver of such rights nor
shall a waiver by either Party in one or more instances be construed as
constituting a continuing waiver or as a waiver in other instances.

8.6. Remedies. In the event of a breach of this Agreement, in addition to the
right to enforce its rights under this Agreement, each Party shall retain any
and all rights and/or remedies, at law or in equity.

8.7. No Admission. The Parties agree that this Agreement or anything contained
herein shall not constitute an admission by Acer of infringement, validity or
enforceability of any of the Asserted Patents.

*          *          *          *          *

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
duly authorized officers effective on the Effective Date.

Andrea Electronics Corporation

By:  

Douglas J. Andrea


Name:  

Douglas J. Andrea


Title:  

CEO


Date:  

November 17, 2015



Acer Inc.

By:  

George Huang


Name:  

George Huang


Title:  

Chairman


Date:  

November 16, 2015



Acer America Corporation

By:  

George Huang


Name:  

George Huang


Title:  

Chairman


Date:  

November 16, 2015


--------------------------------------------------------------------------------